Bond given in 1775, conditioned for the payment of one hundred pounds Virginia money, to be paid in Proc, at thirty-three and one third per cent. The jury gave a verdict for as much of the present currency as was equivalent to one hundred pounds Virginia money. Fer Curiam —This is no more than a bond for the payment of one hundred and thirty-three pounds six shillings and eight pence of the currency of this country. 100Í. Virginia money to be paid in Proc. at thirty-three and a third per cent, is a currency borní. So they set aside the verdict and granted a new trial: but the jury at the next term, gave the same verdict as the former jury gave —which was surely right — and Davie did not move again for a new trial.